Case 1:18-cv-00112-TFM-N Document 142 Filed 07/13/20 Page 1 of 3                   PageID #: 2044




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  COMPUTER PROGRAMS &                           )
  SYSTEMS, INC., et al.,                        )
                                                )
          Plaintiffs/Counter Defendants,        )
                                                )
  vs.                                           )    CIV. ACT. NO. 1:18-cv-112-TFM-N
                                                )
  TEXAS GENERAL HOSPITAL, et al.,               )
                                                )
          Defendants/Counter Claimants.         )

                              MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiffs’ Motion to Dismiss Defendants’ Counterclaim for

 Failure to Prosecute (Doc. 101, filed 3/16/2020), Defendants’ Response to Plaintiffs’ Motion to

 Dismiss Defendants’ Counterclaim for Failure to Prosecute (Doc. 110, filed 4/7/2020), and

 Plaintiffs’ Reply in Support of Motion to Dismiss Defendants’ Counterclaim for Failure to

 Prosecute (Doc. 111, filed 4/15/2020). The motion, as it pertained to allegations of discovery

 violations, was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and S.D.

 Ala. GenLR 72(a). On June 10, 2020, the Magistrate Judge entered a report and recommendation

 which recommends the request for dismissal under Fed. R. Civ. P. 41(b) be denied, but that lesser

 sanctions should be imposed under Fed. R. Civ. P. 37(b)(2)(A)(ii). Both parties timely objected

 on June 24, 2020. See Docs. 130, 131. No responses to the objections were filed. Therefore this

 matter is ripe for review.

        Defendants object to several findings and the ultimate recommendation made by the

 Magistrate Judge.     See Doc. 130.    First, though Defendants do not object regarding the

 recommendation on denying the motion to dismiss, they do object to the recommendation of lesser

 sanctions and instead argue that no sanctions are appropriate. They also object to particular

                                           Page 1 of 3
Case 1:18-cv-00112-TFM-N Document 142 Filed 07/13/20 Page 2 of 3                        PageID #: 2045




 findings made by the Magistrate Judge. The Court has reviewed those objections and finds they

 lack merit with one small exception. Defendants state “TGH should be permitted to use its initial

 production of approximately 400 pages of documents along with the additional documents it has

 since produced to Plaintiffs prior to the close of discovery on May 26, 2020, as well as [Plaintiffs’]

 discovery responses and production, deposition testimony, and witness testimony.” Id. at 2. This

 objection also relates specifically to the “limited” objection filed by the Plaintiffs. See Doc. 131.

 Plaintiffs request that “the Report be modified so that Defendants are limited to solely using the

 405 pages of documents they produced to Plaintiffs in April 2019 and the documents they produced

 on May 14, 2020. Defendants should be prohibited from using any other evidence, including the

 documents referenced below that were produced on May 26, 2020.”

         In response to Defendants’ objection, the Court does not read that it was the Magistrate

 Judge’s intention to preclude Defendants from utilizing any of the discovery it received in turn

 from the Plaintiffs. Rather, that Defendants are prohibited from introducing any evidence has not

 been produced to Plaintiffs in the discovery process. However, to the extent the sanction was not

 clear, this is how the Court intends to apply it at this time.

         With regard to the Plaintiffs’ limited objection, the Court finds that the objection is not the

 appropriate mechanism to bring up its concerns regarding the last minute “discovery dump.” This

 discovery was issued after the briefing on the instant motion and also not something that the

 Magistrate Judge would have been aware of when she issued her Report and Recommendation, as

 Plaintiffs themselves note. Doc. 131 at 3, n. 2. Further, it was not raised by Plaintiffs in the days

 after it was done, but rather raised almost a month later in response to the Report and

 Recommendation. The Court finds that to the extent there was an issue with the last minute

 discovery, it is more appropriate to raise the issue by separate motion such that the Court may have



                                               Page 2 of 3
Case 1:18-cv-00112-TFM-N Document 142 Filed 07/13/20 Page 3 of 3                      PageID #: 2046




 sufficient briefing to determine whether the 600+ pages are appropriate to address within the

 sanction. As the current briefing on the summary judgments has been suspended prior to resolving

 the issue of sealing, there is no prejudice to the parties. To the extent still necessary, the Court

 will allow an appropriate motion to be filed on this issue, but will not address it here. Therefore,

 Plaintiffs’ objection is also overruled.

        In conclusion, after due and proper consideration of all portions of this file deemed relevant

 to the issue raised, and a de novo determination of those portions of the Report and

 Recommendation to which objection is made, the objections are overruled and the Report and

 Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

 the opinion of this Court.

        Accordingly, it is ORDERED as follows:

        (1) Plaintiffs’ Motion to Dismiss Defendants’ Counterclaim for Failure to Prosecute (Doc.

            101) is DENIED as to its request for dismissal under Rule 41(b) for failure to

            prosecute;

        (2) Lesser sanctions are imposed on Defendants under Federal Rule of Civil Procedure

            37(b)(2)(A)(ii).    Specifically, the evidence Defendants may use to support their

            counterclaims in this action, both at summary judgment and at trial, is limited to the

            documents they produced to Plaintiffs prior to the close of discovery on May 26, 2020

            and any matters received from Plaintiffs in the discovery process. No evidence outside

            of this shall be permitted to support the counterclaims.

        DONE and ORDERED this 13th day of July 2020.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE



                                             Page 3 of 3
